                                                   1   CARL P. BLAINE (State Bar # 65229)
                                                       Email: cblaine@wkblaw.com
                                                   2   JACOB L. OUZTS (State Bar # 268080)
                                                       Email: jouzts@wkblaw.com
                                                   3   WAGNER KIRKMAN BLAINE
                                                       KLOMPARENS & YOUMANS LLP
                                                   4   10640 Mather Blvd., Suite 200
                                                       Mather, California 95655
                                                   5   Telephone: (916) 920-5286
                                                       Facsimile: (916) 920-8608
                                                   6
                                                       Attorneys for Defendants
                                                   7

                                                   8   PETER T. HARRELL
                                                       P.O. Box 131
                                                   9   Ashland, OR 97520
                                                  10   Plaintiff in Pro Per
                                                  11
                                                                                     UNITED STATES DISTRICT COURT
10640 Mather Blvd., Suite 200, Mather, CA 95655




                                                  12
    Phone: (916) 920-5286 Fax: (916) 920-8608




                                                                                     EASTERN DISTRICT OF CALIFORNIA
                                                  13

                                                  14
                                                         PETER T. HARRELL,                                     No. 2:17-cv-2693 TLN DB
                                                  15
                                                                        Plaintiff,                             STIPULATION AND ORDER TO
                                                  16                                                           EXTEND TIME FOR DEFENDANTS TO
                                                                v.                                             FILE AN AMENDED ANSWER AND
                                                  17                                                           AMENDED COUNTER-CLAIM
                                                         ELIZABETH E. FERGUSON REVOCABLE
                                                  18     LIVING TRUST; ELIZABETH E.
                                                         FERGUSON, Individually and as Trustee of
                                                  19     the ELIZABETH E. FERGUSON
                                                         REVOCABLE LIVING TRUST; DARLENE
                                                  20     G. LITTLE; JOHN DOES 1-20; and, all
                                                         persons unknown claiming any legal or
                                                  21     equitable right, title, estate, lien or interest in
                                                         the property described in the complaint
                                                  22     adverse to plaintiff’s prescriptive easement, or
                                                         any cloud on plaintiff’s prescriptive easement
                                                  23     thereto,
                                                  24                    Defendants.
                                                  25

                                                  26   /////

                                                  27   /////

                                                  28   /////
                                                                                                           1
                                                        STIPULATION TO EXTEND TIME TO FILE AMENDED ANSWER/COUNTER-CLAIM
                                                   1           Plaintiff PETER HARRELL (“Plaintiff”) and Defendants DAVID S. LITTLE and

                                                   2   DENA M. KELLER, trustees of Defendant ELIZABETH E. FERGUSON REVOCABLE

                                                   3   LIVING TRUST and DARLENE G. LITTLE, INDIVIDUALLY AND ON BEHALF OF

                                                   4   ELIZABETH E. FERGUSON, whom is deceased (collectively “Defendants”) hereby

                                                   5   stipulate that Defendants have up to and including January 15, 2020, in which to serve and

                                                   6   submit to the Court an Amended Answer and Amended Counter-Claim in response to

                                                   7   Plaintiff’s Complaint.

                                                   8
                                                       DATED:                                     __________________________________
                                                   9                                              PETER T. HARRELL
                                                                                                  Plaintiff in Pro Per
                                                  10

                                                  11
10640 Mather Blvd., Suite 200, Mather, CA 95655




                                                  12   DATED:        December 18, 2019            WAGNER KIRKMAN BLAINE
    Phone: (916) 920-5286 Fax: (916) 920-8608




                                                                                                  KLOMPARENS & YOUMANS LLP
                                                  13

                                                  14

                                                  15
                                                                                                  By:      /s/ Carl P. Blaine
                                                  16                                                     CARL P. BLAINE
                                                                                                         Attorneys for Defendants
                                                  17

                                                  18
                                                       /////
                                                  19
                                                       /////
                                                  20
                                                       /////
                                                  21
                                                       /////
                                                  22
                                                       /////
                                                  23
                                                       /////
                                                  24
                                                       /////
                                                  25
                                                       /////
                                                  26
                                                       /////
                                                  27
                                                       /////
                                                  28
                                                                                                     2
                                                       STIPULATION TO EXTEND TIME TO FILE AMENDED ANSWER/COUNTER-CLAIM
                                                   1                                         ORDER

                                                   2        Pursuant to the parties’ stipulation, IT IS SO ORDERED.
                                                       DATED: December 20, 2019                /s/ DEBORAH BARNES
                                                   3
                                                                                               UNITED STATES MAGISTRATE JUDGE
                                                   4

                                                   5

                                                   6

                                                   7

                                                   8

                                                   9
                                                  10

                                                  11
10640 Mather Blvd., Suite 200, Mather, CA 95655




                                                  12
    Phone: (916) 920-5286 Fax: (916) 920-8608




                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18
                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26

                                                  27

                                                  28
                                                                                                  3
                                                       STIPULATION TO EXTEND TIME TO FILE AMENDED ANSWER/COUNTER-CLAIM
